I agree with the majority opinion that defendant's exception should be sustained but for the reason that defendant's third affidavit of defense stated facts which not only showed, as the Superior Court held, that there was a substantial question of fact in dispute but also stated facts which showed that defendant had in reality a defense to the action which justly entitled him to defend. *Page 415 
As neither party claimed a jury trial before the assignment-day, the case should have been assigned for trial by the court and decision should not have been given against defendant without a trial.